[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a companion case of New Wood Construction Co. v. Housing Authority of North Branford, No. 0061351, in the Judicial District of Waterbury at Waterbury.
The plaintiff, between December 10, 1980 and January 31, 1981, furnished labor and materials as a subcontractor for the New Wood Construction Co., the contractor building the project known as Project E-121 — Rental Homes for the Elderly citizens in North Branford, Conn. The value of such work and materials was, $2,247.00. It has not been paid.
Judgment may enter for the plaintiff to recover of the defendants the sum of $2,247.00 plus interest and costs.
Thomas J. O'Sullivan Trial Referee